MoBablawd, J.,
delivered the opinion of the court:
The chancellor erred in dismissing the petition of Dan*63iel J olinson. According to tbe allegations of Ms petition, be was in possession of the land in controversy, claiming under a deed to himself, before the commencement of the litigation, and he was not, in any manner, a party to the cause; that he has been dispossessed by the sheriff, under a writ of possession awarded to the complainant, who, by the decree in the cause, recovered the lands from the defendants, Robert Rider and others; that he was not holding under the defendant, but for himself.
If these facts be true, the petitioner should not have been dispossessed under the writ of possession, and the chancellor should have ascertained the facts, and if found to be true, should at once have restored the petitioner to the possession.
And to this "end the decree is reversed and the cause remanded, the complainants paying the costs of this court.